Name: Council Decision (CFSP) 2018/2008 of 17 December 2018 amending and extending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: international security;  Africa;  defence;  European construction
 Date Published: 2018-12-18

 18.12.2018 EN Official Journal of the European Union L 322/24 COUNCIL DECISION (CFSP) 2018/2008 of 17 December 2018 amending and extending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP (1) on the European Union CSDP Mission in Mali (EUCAP Sahel Mali). (2) The Council, inter alia, extended the mandate of the mission until 14 January 2019 through Decision (CFSP) 2017/50 (2) and provided it with a financial reference amount until the same date through Decision (CFSP) 2017/2264 (3). (3) Pending the approval by the Council of the planning documents on the Sahel regionalisation, and the adoption by the Council of a decision which should amend accordingly Decision 2014/219/CFSP, that Decision should be extended until 28 February 2019. (4) The financial reference amount should therefore be extended until 28 February 2019. (5) Decision 2014/219/CFSP should be amended accordingly. (6) EUCAP Sahel Mali will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/219/CFSP is amended as follows: (1) In Article 14(1), the fifth paragraph is replaced by the following: The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 15 January 2018 and 28 February 2019 shall be EUR 28 450 000.. (2) In Article 18, the second sentence is replaced by the following: It shall apply until 28 February 2019.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 January 2019. Done at Brussels, 17 December 2018. For the Council The President E. KÃ STINGER (1) Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (OJ L 113, 16.4.2014, p. 21). (2) Council Decision (CFSP) 2017/50 of 11 January 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 7, 12.1.2017, p. 18 ). (3) Council Decision (CFSP) 2017/2264 of 7 December 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 324, 8.12.2017, p. 52).